COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
  C & C Road Construction, Inc./SAAB Site
  Contractors, L.P.,                      §         No. 08-17-00056-CV

                       Appellants,             §                 Appeal from the

  v.                                           §            County Court at Law No. 6

  SAAB Site Contractors, L.P./C & C Road       §             of El Paso County, Texas
  Construction, Inc.,
                                               §              (TC# 2014DCV2960)
                        Appellees.
                                           §
                                         ORDER

       Pending before the Court is Mr. Mobbs and Mr. Martinez’s motion to withdraw as counsel

for Appellant/Cross Appellee C & C Road Construction, Inc. The motion to withdraw as counsel

is GRANTED.       It is further ORDERED that if Appellant/Cross Appellee C & C Road

Construction, Inc. retains new counsel that C & C Road Construction, Inc. notify this office

immediately. The Court’s records reflect that the remaining portion of the reporter’s record is

currently due October 8, 2017.

       IT IS SO ORDERED this 15th day of September, 2017.




                                           PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.